oRlgltuAt
            lJn tbe @nitt! btattg @ourt of /e[erat @tsims
                                    No. 13-773 T
                              (Filed January 14,2014)
                                                                      FILED
SHARON D. COLEMAN,                                                   JAN   14   2014
                 Plaintiff,
                                                                    U,S. COURT OF
                                                                   FEDERALCLAIII/E

THE UNITED STATES,
                            Defendant.

                                       ORDER

      on December 12,2013, the court ordered plaintiff to show cause why       her
suit should not be dismissed and directed her to file an amended complaint on or
before January 13, 2014. See Doc. 7. While the court appreciates the fact that
plaintiff sent correspondence to the court that was filed on January 14,2014' see
boc. S, the content ofthut.o.t"tpondence fails to demonstrate that her case should
remain pending.

       The United States Court of Federal Claims has jurisdiction to "rendet
judgment upon any claim against the united ,stafes founded either upon the
'Coistitution,
              or any Act of Congress or any regulation of an executive department,
or upon uny .*pr.r, or implied contract with the United States, or for liquidated or
unliquidated damages in cases not sounding in tort'" 28 U'S'C' $ 1a91(a)(l)
(emphasis added). this jurisdictional grant covers some tax matters. See e.g., New
yo* tife Ins. co. v. tJnited states, 118 F.3d 1553, 1558 (Fed. cir. 1997)
(affirming this court's jurisdiction over federal tax refund cases)'

      Although plaintiffs claim appears to involve an issue with her tax return,
nothing in thJpapers she has submitted establishes that she has a claim against the
united states. Even assuming that she has a claim against some person or entity
for the mishandling or misappropriation of her tax refund, because that claim is
apparently not against the united States, this court cannot review the matter
further.

       Plaintiff s case is dismissed for lack of jurisdiction'
SO ORDERED.


              Jarnds F. Merow
              Senior Judee